Beasley, Judge,
dissenting.
Upon motion for rehearing by Integon, the driver’s insurer, I would have to agree with the trial court’s well-reasoned order, having reconsidered the arguments of the parties and the applicable law.
The policy in question is Integon’s, and the question is whether the policy or the law of Georgia imposed liability on Integon in connection with the collision of its insured, Ms. Robinson.
The terms of the policy which Robinson bought covered only her own automobile or a temporary substitute which would be in use *673while hers was inoperable. While this insurance was in effect, Robinson went to Stag, Inc., a retail used motor vehicle dealer. She was given permission to drive one of the used cars it had for sale, and while so engaged, a collision occurred for which damages are sought against her.
Stag, Inc.’s policy with Canal Insurance Company covered its automobiles. By operation of OCGA § 33-34-3 (e) it was required to provide excess coverage for collisions when someone other than its owners or an employee was operating one of its vehicles and that person had insurance which provided coverage. This subsection (e) also required that the operator’s own covering policy be the primary one, “as to all coverages provided in the policy.” Thus, what this subsection does is establish by law which shall be the primary and which shall be the excess coverage, thereby avoiding any dispute and filling in the gap which might otherwise exist if both covering policies sought to be excess rather than primary.
I do not read subsection (e), either alone or together with any other section, as imposing on the operator’s policy a coverage which it did not undertake by its terms. Robinson’s policy covering her own car did not cover other owners’ vehicles which she might happen to be driving, other than a substitute being used when her own vehicle was inoperable. Everyone agrees that she was not driving such a substitute in this collision. Thus the question of which was primary and which was excess does not even arise, and OCGA § 33-34-3 (e) does not apply to Integon’s policy in this case.
OCGA § 33-34-3 (a) (1) mandates that all motor vehicle liability policies issued in this state contain at least the minimum coverages which chapter 34 designates. Chapter 34 is the Georgia Motor Vehicle Accident Reparations Act. OCGA § 33-34-1. Robinson’s policy did that and so was in compliance with the law, which does not require it to cover personal or property damages when she is driving other owners’ vehicles. Such coverage would increase the risk and no doubt the premium.
The vehicle involved here was Stag, Inc.’s, not Robinson’s. Thus the minimum coverages set out in OCGA § 33-34-4 relate to the obligation of Stag, Inc., not Robinson. OCGA § 33-34-4 (a), which the majority in part relies on to conclude that Robinson’s insurer Integon is liable, states that “No owner of a motor vehicle . . . shall . . . authorize any other person to operate the motor vehicle unless the owner has (the minimum coverage) insurance on the vehicle . . .” Thus the minimum coverages set out in section 4 relate to the obligation of Stag, Inc., not Robinson.
Barfield v. Allstate Ins. Co., 172 Ga. App. 882 (324 SE2d 731) (1984) supports this analysis. The court held that the operator’s insurer was required by OCGA § 33-34-3 (e) the primary insurer “only *674‘as to all coverages provided in the policy under which the operator is an insured.’ ” Id. at 883. (Emphasis supplied.) Since the operator’s policy provided no coverage for property damage to the loaned vehicle, her insurer had no duty to provide the primary coverage mentioned in that statute. One must initially look at what the operator’s policy provides, as demonstrated by the court’s approach to the property damage issue in that case as well as by its approach to the liability issue. Where the policy provides no such coverage in the first place, then the question of whether it should be primary or excess does not come up.
Decided September 16, 1986
Rehearings denied October 27, 1986
Harry W. Bassler, for appellant.
Jack 0. Morse, C. Michael Evert, Jr., James B. Gordon, E. Gray-don Shuford, for appellee.
William P. Tinkler, Jr., amicus curiae.
We state in this case that “Integon issued the statutorily required liability coverage to Robinson.” That being so, we cannot rewrite its policy to embrace coverage which it did not undertake, just so that we can then apply OCGA § 33-34-3 (e) to give it primary rather than excess responsibility for that coverage. OCGA § 33-24-16; Pilot Life Ins. Co. v. Morgan, 94 Ga. App. 394, 399 (94 SE2d 765) (1956).